United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 12-3227
                          ___________________________

                                  James A. Widtfeldt

                         lllllllllllllllllllll Plaintiff - Appellant

                                             v.

          Kay Ponte, Revenue Agent; Commissioner of the IRS; United States

                        lllllllllllllllllllll Defendants - Appellees
                                         ____________

                      Appeal from United States District Court
                       for the District of Nebraska - Omaha
                                  ____________

                                Submitted: May 2, 2013
                                  Filed: May 8, 2013
                                    [Unpublished]
                                    ____________

Before LOKEN, MELLOY, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.

      James Widtfeldt appeals the district court’s1 dismissal of his civil complaint
seeking injunctive relief against taxation officials and the United States. After careful


      1
      The Honorable Joseph F. Bataillon, United States District Judge for the District
of Nebraska.
de novo review of the record, see Pagonis v. United States, 575 F.3d 809, 812 (8th
Cir. 2009), and having considered the parties’ submissions on appeal, we agree with
the district court that, under the Anti-Injunction Act, 26 U.S.C. § 7421(a), Widtfeldt
is prohibited from bringing this action.

      Accordingly, we affirm. See 8th Cir. R. 47B.
                         ________________________




                                         -2-